THE COURT, at May term, 1824, after argument, overruled the demurrer, and ordered the defendants to answer on or before the first day of the next term. Not having done so, and the complainant having filed the deposition of John B. Edelin, fully confirming the facts stated in the bill, it was taken for confessed, and the court decreed that the complainant should be emancipated and set free, and that the defendant Edelin should make, execute, and deUver to her a proper and full deed of emancipation, duly prepared for record; and that the defendant Morte should be perpetually enjoined from exercising, or in any manner setting up, any claim to the complainant.